ILED

5/26/2021
NORTHERN DISTRICT OF ILLINOIS gd): VSSBARLT CURT
CHICAGO
DONALD WILLIAMS, )
‘Petitioner
vs. 15--cr-00504
)
UNITED STATES OF AMERICA,
Respondent :

MOTION TO FILE REPLY TO RESPONSE TO DEFENDANT'S SECOND
PETITION AND MEMORANDUM IN SUPPORT OF PETITION FOR RELIEF
UNDER THE FIRST STEP ACT, INSTANTER

COMES NOW, your Petitioner in the instant case, pro se, who respectfully files
for leave to file this Reply to the Government's Response to his Second Petition and
Memorandum in Support of said Petition for relief, instanter, under seal, pursuant to
Section 404(b) of the First Step Act of 2018 (FSA) reducing his sentence instanter, or

other relief, and in support thereof, states as follows:

INTRODUCTION

The government has filed a 15-page Response to Petitioner's Second Petition, of
which approximately four pages are a recitation of the procedural history of the case, four
pages are a summary of the various BOP "Action Plans," with minimal reference to
Petitioner's individual circumstances, and two pages that largely summarize the various
provisions of the no-longer-applicable USSC § 1B1.13 and acknowledge that Petitioner

has met the notice requirements for compassionate release under FSA. Finally the last

 
 

three pages concern the individual health challenges of the Petitioner, and the Respondent
concedes that Petitioner suffers from asthma:

Williams’s self reporting of a history of asthma, the BOP has treated
him by prescribing Albuterol and Mometasone inhalers. Ex. C., 30.
While the CDC identifies moderate to severe asthma as an underlying
condition that may increase the risk of severe illness from COVID-19,
based on the above, there is reason to be skeptical that Williams
suffers from any form of asthma.

Response, page 13.

This statement is a masterpiece of unsupported misdirection, misstatement, and
minimalization by a non-expert. The court, as an experienced jurist, is well aware of the
fact that many defendants, facing years of incarceration, often fail to comment to the
Probation Department on underlying health conditions that they may have been able to
control before reporting to prison. Federal prison is not a healthy environment, and Milan
has proven to be a very dangerous place during the COVID-19 pandemic. The Response
does not deny that Milan "failed" its COVID-19 inspection performed by the DOJ's own
Inspector General (IG).

The BOP's own medical staff, not noted for prescribing medications without
medical justification, has prescribed two strong medicines routinely prescribed for
serious asthma sufferers. As noted by the Mayo Clinic:

Albuterol is used to treat or prevent bronchospasm in patients with asthma,

bronchitis, emphysema, and other lung diseases. It is also used to prevent

bronchospasm caused by exercise. Albuterol belongs to the family of medicines
known as adrenergic bronchodilators. Adrenergic bronchodilators are medicines
that are breathed in through the mouth to open up the bronchial tubes (air
passages) in the lungs. They relieve cough, wheezing, shortness of breath, and
troubled breathing by increasing the flow of air through the bronchial tubes. This

medicine is available only with your doctor's prescription.

Mometasone is used to help prevent the symptoms of asthma and improve
breathing. When used regularly every day, inhaled mometasone decreases the

 

 
 

 

number and severity of asthma attacks. However, it will not relieve an asthma
attack that has already started.

www. mayoclinic.org.
Respondent did not respond to or comment on the other medications that
Petitioner has been prescribed by BOP medical staff:

Acute asthma, treated by Albuterol Inhaler, HFA, Proair, HFA, Symbicort
160/4.5, Budesonide 160 MDT, Formoterol, Fumerate Dihydrate.

Amended Petition, page one. Petitioner also suffers from sleep apnea, and has an asthma
pump which injects corticosteroids, under the name of Symbicort, which is a further

indicator of his tenuous lung function.

I. RESPONDENT DOES NOT DISPUTE THAT ASTHMA
IS A COVID RISK FACTOR

Despite a clumsy and medically-supported attempt to argue that petitioner
does not really suffer from asthma, an argument contradicted by its own medical
personnel, Respondent does not argue that asthma is not a risk factor for increased risk of
mortality from COVID-19:
People with asthma fall into that higher risk category. If you have asthma,
COVID-19 may be more likely to affect your respiratory tract (nose, throat,
lungs), cause an asthma attack, and possibly lead to pneumonia and acute
respiratory disease.
www.cdc.gov.
As the DOJ has already noted, a prisoner who has established he or she suffers
from a chronic medical condition that is a known COVID-risk factor has already met the
condition of establishing "extraordinary and compelling circumstances" to preliminarily

qualify him for a grant of compassionate release.

In May of 2020, in response to COVID-19 raging through the nation's prisons,
DOJ issued an advisory that any individual asserting an underlying physical

 
 

 

condition that made him vulnerable to death or serious disease from COVID-19

would be considered to have established the "extraordinary and Compelling

Circumstances" required to establish a prima-facie case for Compassionate

Release. See: Wise v. United States, Criminal No. ELH-18-72, 10 (D. Md. May.

20, 2020).

“As applied to Wise, the COVID-19 virus presents "extraordinary and
compelling reasons" that warrant a reduction of his sentence... “just last week, the
Department of Justice adopted the position that any inmate who suffers from the
chronic conditions associated with severe illness from COVID-19 are eligible for
compassionate release. See ECF 185.

The same case found that the Sentencing Commission guidance that previously

informed the basis for considering whether an individual qualified for the old

BOP sponsored Compassionate Release process that prevailed prior to the passage

of the First Step Act of 2018 was no longer applicable.
Petition, page 7.

Although Respondent correctly notes that the number of COVID-19 cases has
dropped at Milan, it does not claim that it has been eradicated. As noted by the BOP's
own Director in March, 2021 Congressional testimony, barely half of all BOP
correctional officers have availed themselves of vaccinations. A minimal number of
vaccines have been offered at Milan, but both factors show that COVID is still a risk at
Milan.

Il. PETITIONER IS A CHANGED MAN, AS EVEN THE RESPONDENT IS
FORCED TO ADMIT, AND NO RISK TO REOFFEND

On one hand, Respondent argues that Petitioner should not be considered for
compassionate release, while admitting that he has continued to assist the government,
at considerable physical risk to himself. Shortly after he filed his Second Petition, he
was writed out for testimony, and routed by the BOP through Grady County, Oklahoma,
a known hotbed of COVID infestation, and is now at the MCC Chicago, another location

known for continuing COVID-19 problems. www.vice.com.

 

 
 

 

Unfortunately, Petitioner was transported without proper medication, including
his asthma pump and his C-Pap machine, putting him at even more serious risk of
morbidity from COVID-19. Unfortunately, this disregard of Petitioner's health and well-
being, while he subjects himself to physical risk of harm and retaliation, is all too typical.

The court will recall that Petitioner cooperated, and has availed himself of
virtually every self-improvement program, including ACE, while in prison,
including qualifying for RDAP, which would shave one year off his sentence.
Petitioner has never been in trouble in prison. His out date is April of 2025, and
with RDAP credit, April of 2024. Incorporating 6 to 12 months of half way
house puts him home in either April or October of 2023, less than two years from
now.

Given the lack of comprehensive medical care or disease prevention at Milan,
and health violations well-documented by the DOJ Inspector General, in a recent
report, having Petitioner remain in custody will not provide the medical care
needed to treat his medical condition.

DOJ, Office of Inspector General Review of FCOP Medical Staffing Challenges, 1, (Mar.
2016). Petition, page 12.

 

CONCLUSION

Defendant/Petitioner respectfully moves this Honorable Court grant his Petition
for Compassionate Release, order an immediate evidentiary hearing, appoint counsel to
represent him in subsequent proceedings, and grant him a reasonable bail during the

pendency of the proceeding.

Respectfully Submitted,

 
 

 

CERTIFICATE OF SERVICE

Petitioner does hereby certify that Petitioner caused to be served a true and correct
copy of this Petition was duly served on all attorneys of record on the “ day of May,

2021, through the Prison Mail System.

Signed: XO... ~~

eee

 

 
 

 

 

== A sr Fk

ant WW lies #

po

BN bee Wk

“

26 2021 cr

THOMAS G. BRUTON
CLERK, U.S. DISTRIU! COURT

 
PRESS FIRMLY TO SEAL

Bad:

= Expected deli
@ Most domest
@ USPS Trackir
@ Limited interr
@ When used in

“Insurance does no
Domestic Mail Man

** See International

FLAT R

ONE RATE @

TRACK!

 

 

 

 

 

Bed TP ier.

Retail

 

US POSTAGE PAID

$7.95 282.0.

 

IL

 

05/15/21
PRIORITY MAIL 1-DAY®

bns apply).*
tinations.

 

1644640048-2
0 Lb 2.40 Oz

EXPECTED DELIVERY DAY: 05/17/21

SHIP
TO:
219 § DEARBORN ST

1026 |

ithe

pf ON

 

Chicago IL 60604-1702
USPS TRACKING® #

I Mn

9505 5110 2408 1135 4324 89

 

Package Pickup,

 

aR code.

 

 

PRIORITY MAIL
FLAT RATE ENVELOPE

PRESS FIRMLY TO SEAL POSTAGE REQUIRED

(EAM A
05/26/2021-39

| FROM:

Ti 2Wal

Ee.

Do (2
'

JU l \ aA V\

4% 1Ga
i

Oc

AIA

 

EP14F May 2020

PS00001000014 OD: 12 1/2x9 1/2

 

 

USPS.COM/PICKUP

 

 
